Exhibit 10.1
Execution Copy
SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (the “Agreement”) is dated as of June 9,
2010, by and among Osteologix, Inc., a Delaware corporation (the “Company”), and
the purchasers named on the signature page hereto (each a “Purchaser” and
collectively, the “Purchasers”).
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company and each of the Purchasers agree as follows:
1. Purchase and Sale. On the Closing Date, in accordance with and subject to the
terms and conditions described in this Agreement relating to the offering (the
“Offering”) by the Company of shares (the “Shares”) of Company common stock,
$0.0001 par value per share (the “Common Stock”), for an aggregate purchase
price equal to $750,000 (the “Aggregate Subscription Amount”), the Company
agrees to sell to each of the Purchasers, and each of the Purchasers agrees to
purchase from the Company, the number of Shares equal to (a) the Individual
Subscription Amount set forth next to such Purchaser’s name on Exhibit A hereto
divided by (b) the Per-Share Purchase Price (the number of Shares to be sold to
each Purchaser shall be rounded down to the nearest whole number).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in Section 7 hereof or elsewhere herein.
2. Closing, Deliverables and Escrow.
(a) Closing. On the Closing Date, each Purchaser shall purchase from the
Company, and the Company shall issue and sell to each Purchaser, the number of
Shares set forth next to such Purchaser’s name on Exhibit A hereto, and such
Purchaser shall pay to the Company in consideration for the such Shares, the
aggregate purchase price (equal to $0.501829 per Share) set forth next to such
Purchaser’s name on Exhibit A hereto (such amount shall be referred to herein as
such Purchaser’s “Subscription Amount”). On the Closing Date, the Closing shall
occur at the offices of Morrison & Foerster LLP, 755 Page Mill Road, Palo Alto,
California 94304, or such other time and location as the parties shall mutually
agree.
(b) Deliveries.
(1) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each of the Purchasers the following:
(i) this Agreement and the Registration Rights Agreement duly executed by the
Company;
(ii) a certificate evidencing the Shares registered in the name of each of the
Purchasers; and

 

 



--------------------------------------------------------------------------------



 



(iii) the Opinion of Company counsel substantially in the form of Exhibit B,
attached hereto.
(2) On or prior to the Closing Date, each of the Purchasers shall deliver or
cause to be delivered to the Company the following:
(i) this Agreement and, the Registration Rights Agreement duly executed by such
Purchaser;
(ii) such Purchaser’s Subscription Amount by wire transfer of immediately
available funds to an account designated in writing by the Company;
(iii) the Investor Certification in the form of Appendix I attached hereto,
completed by such Purchaser; and
(iv) the Stock Certificate Questionnaire and Registration Statement
Questionnaire in the form of Appendix II attached hereto, completed by such
Purchaser.
(c) Closing Conditions.
(1) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of each of the Purchasers contained herein;
(ii) all obligations, covenants and agreements of each of the Purchasers
required to be performed at or prior to the Closing Date shall have been
performed;
(iii) the delivery by the each of the Purchasers of the items set forth in
Section 2(b)(2) of this Agreement; and
(iv) the delivery by each of the Purchasers of a certificate, executed by an
authorized officer of such Purchaser dated as of the Closing Date, certifying on
behalf of such Purchaser that such Purchaser has satisfied the conditions
specified in Sections 2(c)(1)(i) and 2(c)(1)(ii).
(2) The obligations of each of the Purchasers in connection with the Closing are
subject to the following conditions being met:
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

2



--------------------------------------------------------------------------------



 



(iii) the delivery by the Company of the items set forth in Section 2(b)(1) of
this Agreement;
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
(v) the delivery by the Company of a certificate, executed by the President of
the Company dated as of the Closing Date, certifying on behalf of the Company
that the Company has satisfied the conditions specified in Sections 2(c)(2)(i),
(ii) and (iv).
3. Acceptance of Subscription. The Company shall have no obligation hereunder
until the Company shall execute and deliver to each of the Purchasers an
executed copy of this Agreement. If this subscription is rejected or the
Offering is terminated, in each case, prior to execution and delivery of this
Agreement by the Company, this Agreement and all other documents executed by
each of the Purchasers shall thereafter be of no further force or effect.
4. Purchaser Representations and Warranties. Each of the Purchasers hereby
severally, and not jointly with any other Purchaser, represents, warrants,
acknowledges and agrees as of the date hereof and as of the Closing Date to the
Company as follows:
(a) The Shares are not registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any state securities laws and, except as set forth in
the Registration Rights Agreement, the Company has no present or future
obligation to register the Shares under the Securities Act or any state
securities laws. Such Purchaser understands that the offering and sale of the
Shares is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(2) thereof and the provisions of Regulation D promulgated
thereunder, or not subject to such requirement, by virtue of Regulation S
promulgated under the Securities Act, based, in part, upon the representations,
warranties and agreements of such Purchaser contained in this Agreement.
(b) Such Purchaser has had access to the SEC Reports and has received all other
documents requested by such Purchaser. Such Purchaser has carefully reviewed the
SEC Reports and all such other documents and understands the information
contained therein.
(c) All documents, records and books pertaining to the investment in the Shares
have been made available for inspection by such Purchaser and its
representatives. Such Purchaser hereby acknowledges that all such information is
confidential and such Purchaser shall not disclose any such confidential
information to any third party other than as may be required by law.
(d) Such Purchaser has had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Company
concerning the offering of the Shares and the business, financial condition,
results of operations and prospects of the Company, and all such questions have
been answered to the full satisfaction of such Purchaser. Neither such inquiries
nor any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained in this Agreement.

 

3



--------------------------------------------------------------------------------



 



(e) In evaluating the suitability of an investment in the Company, such
Purchaser has not relied upon any representation or other information (oral or
written) other than as stated in this Agreement.
(f) Such Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising as those terms are used in Regulation D
under the Securities Act, including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, in connection with the
Offering and is not subscribing for Shares and did not become aware of the
Offering through or as a result of any seminar or meeting to which such
Purchaser was invited by, or any solicitation of a subscription by, a person not
previously known to such Purchaser.
(g) Such Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.
(h) Such Purchaser has such knowledge and experience in financial, tax and
business matters, and, in particular, investments in securities similar to the
Shares so as to enable such Purchaser to utilize the information made available
to it in connection with the Offering to evaluate the merits and risks of an
investment in the Shares and the Company and to make an informed investment
decision with respect thereto.
(i) Such Purchaser is not relying on the Company or any of its employees,
officers or agents with respect to the legal, tax, economic and related
considerations as to an investment in the Shares and such Purchaser has relied
on the advice of, or has consulted with, only his own advisors.
(j) Such Purchaser is acquiring the Shares solely for such Purchaser’s own
account for investment and not with a view to resale, assignment or distribution
thereof, in whole or in part in violation of the Securities Act or any
applicable state securities laws. Such Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Shares in violation of the Securities Act or any state securities
laws and such Purchaser has no plans to enter into any such agreement or
arrangement. Such Purchaser will not engage in hedging transactions with respect
to the Shares unless in compliance with the registration requirements of the
Securities Act.
(k) Such Purchaser must bear the substantial economic risks of the investment in
the Shares indefinitely because none of the Shares may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available. Subject to the terms hereunder, legends shall be placed on the Shares
to the effect that they have not been registered under the Securities Act or
applicable state securities laws and appropriate notations thereof will be made
in the Company’s stock books.

 

4



--------------------------------------------------------------------------------



 



(l) Such Purchaser has adequate means of providing for its current financial
needs and foreseeable contingencies and has no need for liquidity of the
investment in the Shares for an indefinite period of time.
(m) Such Purchaser (i) meets the requirements of the suitability standards for
an “accredited investor” because such Purchaser is a corporation, partnership,
limited liability company, limited liability partnership, other entity or
similar business trust, not formed for the specific purpose of acquiring the
Shares, with total assets excess of $5,000,000 or (ii) is a “non-U.S. Person”
that is a “qualified investor” as defined in the European Union Prospectus
Directive. Such Purchaser further represents and warrants that it will notify
and supply corrective information to the Company immediately upon the occurrence
of any change occurring prior to the Company’s issuance of the Shares that
renders the representation made in the immediately preceding sentence. Such
Purchaser represents to the Company that any information which the undersigned
has heretofore furnished under this Section 4(m) or furnishes to the Company
pursuant to this Section 4(m) is complete and accurate and may be relied upon by
the Company in determining the availability of an exemption from registration
under federal and state securities laws in connection with the Offering.
(n) Such Purchaser represents that it is a corporation, partnership, limited
liability company or partnership, association, joint stock company, trust,
unincorporated organization or other entity, and that (A) such Purchaser was not
formed for the specific purpose of acquiring the Shares, (B) such Purchaser is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (C) the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of law
or the charter or other organizational documents of such Purchaser, (D) such
Purchaser has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Shares, (E) the execution and
delivery of this Agreement has been duly authorized by all necessary action of
such Purchaser, (F) this Agreement has been duly executed and delivered on
behalf of such Purchaser and constitutes a legal, valid and binding obligation
of such Purchaser, enforceable against such Purchaser in accordance with its
terms subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and general principles of equity and (G) the execution and
delivery of this Agreement by such Purchaser will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
such Purchaser is a party or by which such Purchaser is bound.
(o) Such Purchaser is able to bear the economic risk of an investment in the
Shares and, at the present time, has a sufficient net worth to sustain a
complete loss of such investment in the Company in the event such a loss should
occur. Such Purchaser’s overall commitment to investments which are not readily
marketable is not excessive in view of its net worth and financial circumstances
and the purchase of the Shares will not cause such commitment to become
excessive.
(p) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE BEING
OFFERED AND SOLD IN

 

5



--------------------------------------------------------------------------------



 



RELIANCE ON EXEMPTIONS FROM, OR IN TRANSACTIONS NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES OFFERED HEREBY MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF 1933 AS
AMENDED AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY,
NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF
THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
(q) Such Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at http://www.treas.gov/ofac before making the following
representations. Such Purchaser represents that the amounts invested by it in
the Company in the Offering were not and are not directly or indirectly derived
from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at http://www.treas.gov/ofac. In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists.
(r) To such Purchaser’s knowledge, none of: (1) such Purchaser, (2) any person
controlling or controlled by such Purchaser, (3) if such Purchaser is a
privately-held entity, any person having a beneficial interest in such Purchaser
or (4) any person for whom such Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph. Such Purchaser agrees to promptly notify the Company
should such Purchaser become aware of any change in the information set forth in
Sections 4(r)-(t) of these representations. Such Purchaser understands and
acknowledges that, by law, the Company may be obligated to “freeze the account”
of such Purchaser, either by prohibiting additional subscriptions from such
Purchaser, declining any redemption requests and/or segregating the assets in
the account in compliance with governmental regulations. Such Purchaser further
acknowledges that the Company may, by written notice to such Purchaser, suspend
the redemption rights, if any, of such Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company or any of the Company’s other service providers. These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 

      1   These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 

6



--------------------------------------------------------------------------------



 



(s) To such Purchaser’s knowledge, none of: (1) such Purchaser, (2) any person
controlling or controlled by such Purchaser, (3) if such Purchaser is a
privately-held entity, any person having a beneficial interest in such Purchaser
or (4) any person for whom such Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure2, or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below.
(t) If such Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if such Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
such Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities, (2) the
Foreign Bank maintains operating records related to its banking activities,
(3) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities, and (4) the Foreign
Bank does not provide banking services to any other Foreign Bank that does not
have a physical presence in any country and that is not a regulated affiliate.
(u) Prior to the date hereof, the Purchaser has not taken, and prior to the
public announcement of the transaction after the Closing the Purchaser shall not
take, any action that has caused or will cause the Purchaser to have, directly
or indirectly, sold or agreed to sell any shares of Common Stock, effected any
short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act with respect to
the Common Stock, granted any other right (including, without limitation, any
put or call option) with respect to the Common Stock or with respect to any
security that includes, relates to or derived any significant part of its value
from the Common Stock.
5. Company Representations and Warranties. The Company hereby represents,
warrants, acknowledges and agrees as of the date hereof and as of the Closing
Date to such Purchaser as follows:
(a) Subsidiaries. Except as disclosed in the SEC Reports, the Company has no
direct or indirect subsidiaries.
(b) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the State of Delaware, with the requisite power and authority to own and use its
properties and assets
 

      2   A “senior foreign political figure” is defined as a senior official in
the executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.   3   “Immediate family” of a
senior foreign political figure typically includes the figure’s parents,
siblings, spouse, children and in-laws.   4   A “close associate” of a senior
foreign political figure is a person who is widely and publicly known to
maintain an unusually close relationship with the senior foreign political
figure, and includes a person who is in a position to conduct substantial
domestic and international financial transactions on behalf of the senior
foreign political figure.

 

7



--------------------------------------------------------------------------------



 



and to carry on its business as currently conducted. The Company is not in
violation of any of the provisions of its Certificate of Incorporation or
By-Laws.
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the Offering. The execution and
delivery of this Agreement and the Registration Rights Agreement by the Company
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by all necessary action on the part of the Company and
no further consent or action is required by the Company, other than the Required
Approvals. This Agreement and the Registration Rights Agreement, when executed
and delivered in accordance with the terms hereof, will each constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and general principles of
equity.
(d) No Conflicts. The execution, delivery and performance of this Agreement and
the Registration Rights Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not and will not:
(i) conflict with or violate any provision of the Company’s Certificate of
Incorporation or By-Laws, or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice or lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company debt
or otherwise) or other understanding to which the Company is a party or by which
any material property or asset of the Company is bound or affected, or
(iii) subject to obtaining the Required Approvals, result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority as currently in effect to which the
Company is subject (including federal and state securities laws and
regulations), or by which any material property or asset of the Company is bound
or affected; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate (a) adversely affect the legality,
validity or enforceability of the Offering, (b) have or result in a material
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company, taken as a whole, or
(c) adversely impair the Company’s ability to perform fully on a timely basis
its obligations under this Agreement (any of (a), (b) or (c), a “Material
Adverse Effect”); provided, however, that, notwithstanding the foregoing, the
parties agree that no change in the market price of the Company’s Common Stock
shall be deemed to be a Material Adverse Effect for purposes of this Agreement.
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement and the Registration
Rights Agreement other than (i) the filing with the SEC of the registration
statements required to be filed by the Company pursuant to the Registration
Rights Agreement, (ii) the filing with the SEC of a Form D pursuant to
Regulation D under the Securities Act (“Form D”) and (iii) applicable Blue Sky
filings (collectively, the “Required Approvals”).

 

8



--------------------------------------------------------------------------------



 



(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens. Assuming the accuracy
of the Purchasers’ representations and warranties set forth in Section 4, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to each of the Purchasers as contemplated hereby. No
shareholder approval is required for the Company to fulfill its obligations
pursuant to this Agreement and the Registration Rights Agreement. As of the
Closing, the Company will have reserved from its duly authorized capital stock
the maximum number of shares of Common Stock issuable pursuant to this
Agreement.
(g) Capitalization. The number of shares of Common Stock and type of all
authorized, issued and outstanding capital stock of the Company is as set forth
in the SEC Reports. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the Offering.
Except as a result of the purchase and sale of the Shares which may be issued in
connection with this Offering and, except as described in the SEC Reports, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to shares of Common Stock, or,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock or rights convertible or
exchangeable into shares of Common Stock. The issuance and sale of the Shares
will not obligate the Company to issue shares of Common Stock to any Person
(other than the Purchasers) and will not result in a right of any holder of
Company equity to adjust the exercise, conversion, exchange or reset price under
any outstanding securities. All of the outstanding shares of capital stock of
the Company issued on and after May 24, 2006 are validly issued, fully paid and
non-assessable, have been issued in compliance with federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.
(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof,
since June 30, 2007 (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis. As of their respective dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company as of and for the dates thereof and the results of operations and
cash flows for the periods then ended.

 

9



--------------------------------------------------------------------------------



 



(i) Material Changes. Except for the proposed Offering or as otherwise described
in the SEC Reports, since the date of the latest financial statements included
in the SEC Reports: (i) there has been no event, occurrence or development that
has had or could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice, and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the SEC, (iii) the Company has
not altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders except in the ordinary course of business
consistent with prior practice, or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock except consistent with prior
practice or pursuant to existing Company stock option or similar plans, and
(v) the Company has not issued any equity shares to any officer, director or
affiliate, except pursuant to existing Company stock option, director
compensation or similar plans.
(j) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, Proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which: (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement and the Registration
Rights Agreement or the Offering or (ii) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. The Company is not nor has it ever been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.
(k) Compliance. Except as disclosed in the SEC Reports, the Company: (i) is not
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any material indenture, loan or
credit agreement or any other material agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), which default or violation would have, or
would reasonably be expected to result in, a Material Adverse Effect, (ii) is
not in violation of any order of any court, arbitrator or governmental body, and
(iii) is not and has not been in violation of any statute, rule or regulation of
any governmental authority, except in each case as, individually or in the
aggregate, would not have and would not reasonably be expected to result in, a
Material Adverse Effect.
(l) Regulatory Permits. Except as otherwise described in the SEC Reports, the
Company possesses or has applied for all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct its business as described in the SEC Reports,
except where the failure to possess such permits would

 

10



--------------------------------------------------------------------------------



 



not, individually or in the aggregate, have a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of Proceedings relating
to the revocation or modification of any Material Permit.
(m) Title to Assets. The Company and its subsidiaries have title in fee simple
to all real property owned by them that is material to the business of the
Company and its subsidiaries and title in all personal property owned by them
that is material to the business of the Company and its subsidiaries, in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries and
Liens for the payment of federal, state or other taxes, and other statutory
liens, the payment of which is neither delinquent nor subject to penalties. Any
real property and facilities held under lease by the Company or its subsidiaries
is held by them under valid leases of which the Company and its subsidiaries are
in compliance, except as would not have a Material Adverse Effect.
(n) Patents and Trademarks. The Company and its subsidiaries either own, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so own or have could reasonably be expected to result in a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Except as otherwise
described in the SEC Reports, the Company and its subsidiaries have not
(i) received a written notice that the Intellectual Property Rights owned or
used by the Company or its subsidiaries violates or infringes upon the rights of
any Person, or (ii) received a written invitation to license any intellectual
property rights of any Person in order to avoid such a violation or
infringement. To the knowledge of the Company, there is no existing infringement
of any of the Intellectual Property Rights by any Person.
(o) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks, including,
without limitation, products liability, and in such amounts as are prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business on terms consistent with market for
the Company’s and each of its subsidiary’s respective lines of business.
(p) Lack of Publicity. None of the Company, its subsidiaries or any person
acting on its or their behalf have engaged or will engage in any form of general
solicitation or general advertising in the United States as those terms are used
in Regulation D under the Securities Act with respect to the Shares, including,
without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, regarding the Offering, nor did any such person sponsor any
seminar or meeting to which potential investors were invited by, or any
solicitation of a subscription by, a person not previously known to such
investor in connection with investments in the Shares generally. None of the
Company, its subsidiaries or any person acting on its or

 

11



--------------------------------------------------------------------------------



 



their behalf have engaged or will engage in any form of directed selling efforts
(as that term is used in Regulation S under the Securities Act) with respect to
the Shares.
(q) Certain Fees. No brokerage commissions, finder’s fees or the like are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.
(r) Registration Rights. Other than pursuant to (i) the Registration Rights
Agreement, (ii) the Registration Rights Agreement dated December 29, 2009 by and
among the Company and the holders signatory thereto, (iii) the Registration
Rights Agreement dated March 27, 2008 by and among the Company and the holders
signatory thereto, (iv) the Registration Rights Agreement dated as of June 4,
2007 by and among the Company and the holders signatory thereto and (v) the
Registration Rights Agreement dated as of May 24, 2006 by and among the Company
and the purchasers signatory thereto, and other than the Purchasers, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.
(s) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each of its subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns or have timely filed
for valid extensions to the filing deadlines applicable to them with respect to
such taxes and has paid or accrued all taxes shown as due thereon, and the
Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any of its subsidiaries.
(t) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Shares hereunder, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other existing liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business through
September 30, 2010 as now conducted and as proposed to be conducted including
its capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of cash, would be
sufficient to pay all amounts on or in respect of its existing debt when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction before September 30, 2010. The SEC
Reports set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or any of its subsidiaries, or for which the Company
or any of its subsidiaries has commitments. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of

 

12



--------------------------------------------------------------------------------



 



business), (b) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business and (c) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any of its
subsidiaries is in default with respect to any Indebtedness.
(u) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
(v) Shareholders Rights Plan; Investment Company Act. No claim will be made or
enforced by the Company that any of the Purchasers is an “Acquiring Person”
under any shareholders rights plan or similar plan or arrangement in effect or
hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
any Shares. The Company is not, and is not an Affiliate of, and immediately
after receipt of payment for the Shares, will not be or be an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”).
(w) Disclosure. The disclosure provided to each of the Purchasers regarding the
Company, its business and the transactions contemplated hereby, furnished by or
on behalf of the Company, including the SEC Reports, does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.
6. Covenants of the Purchasers and the Company.
(a) Transfer Restrictions.
(1) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of such securities (or hedging
activities involving such securities) other than pursuant to an effective
registration statement or Rule 144, to the Company or to an affiliate of any
Purchaser or in connection with a pledge as contemplated below, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement.

 

13



--------------------------------------------------------------------------------



 



(2) Each of the Purchasers agrees to the imprinting, so long as is required by
this Section 6(a), of a legend on any of the Shares in the following form:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. ADDITIONALLY, HEDGING TRANSACTIONS IN RESPECT OF THESE SECURITIES MUST
BE EFFECTED IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, IF APPLICABLE. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
(3) Certificates evidencing Shares shall not contain any legend (including the
legend set forth in Section 6(a)(2)): (i) following the resale of the Shares
pursuant to an effective registration statement under the Securities Act
covering the resale of such Shares, or (ii) following any resale of such Shares
pursuant to Rule 144, or (iii) if such Shares are eligible for resale under
Rule 144 without volume limitations, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC). The Company
agrees that following the time when a legend is no longer required under this
Section 6(a)(3), it will, no later than five (5) trading days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing Shares issued with a restrictive legend (such date, the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser or
such Purchaser’s transferee, as applicable, a certificate representing such
Shares that is free from all restrictive and other legends. The Company may not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.
Notwithstanding anything to the contrary contained herein, the Company shall not
be required to effect a removal of a restrictive legend to the extent such
legend is required under applicable requirements of the Securities Act,
including any rule of the SEC promulgated thereunder, and judicial
interpretations thereof.

 

14



--------------------------------------------------------------------------------



 



(4) Each of the Purchasers agrees that the removal of the restrictive legend
from certificates representing Shares as set forth in this Section 6(a)(3)(i) or
(ii) is predicated upon the Company’s reliance that such Purchaser will sell any
Shares pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.
(b) Furnishing of Information. As long as any Purchaser owns any Shares, the
Company covenants to timely file all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. If the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to such Purchaser and make publicly available in accordance with Rule
144(c) such information as is required for such Purchaser to sell the Shares
under Rule 144. The Company further covenants that it will take such further
action as the Purchasers may reasonably request, all to the extent required from
time to time to enable the Purchasers to sell such Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.
(c) Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares to the Purchasers. The Company shall conduct its
business in a manner so that it will not become subject to registration under
the Investment Company Act.
(d) Disclosure; Publicity. No Purchaser shall issue any press release or
otherwise make any such public statement with respect to the transactions
contemplated hereby without the prior consent of the Company, except if such
disclosure is required by law, in which case such Purchaser shall promptly
provide the Company with prior written notice of such public statement or
communication. The Company shall not publicly disclose the name of any
Purchaser, or include the name of such Purchaser in any filing with the SEC or
any regulatory agency or Trading Market, without the prior written consent of
such Purchaser, except (i) as required by federal securities law in connection
with the registration statement contemplated by the Registration Rights
Agreement and (ii) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide such Purchaser with
prior notice of such disclosure permitted under sub clause (i) or (ii), provided
that the Company shall be permitted to disclose the names of the Purchasers in
any Form 8-K, Form D and applicable Blue Sky filings required to be made in
connection with the execution of this Agreement and the Closing without prior
notice to any Purchaser.
(e) Indemnification of Purchasers. Subject to the provisions of this
Section 6(e), the Company will indemnify and hold each Purchaser and its
respective directors, officers, shareholders, partners, members, employees and
agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or (ii) any action instituted against any Purchasers, Purchaser
Parties or their respective Affiliates, by any stockholder of the Company

 

15



--------------------------------------------------------------------------------



 



or other person who is not an Affiliate of any such Purchaser, with respect to
any of the transactions contemplated by this Agreement (unless such action is
based upon a breach of such Purchaser’s representation, warranties or covenants
under this Agreement or any agreements or understandings such Purchaser may have
with any such stockholder or any violations by such Purchaser or Purchaser Party
of state or federal securities laws). If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (A) the employment thereof has been specifically
authorized by the Company in writing; (B) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel
reasonably acceptable to such Purchaser Party or (C) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party. The Company will not be liable to any Purchaser Party under
this Agreement (I) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; or (II) to the extent, but only to the extent that a
loss, claim, damage or liability is attributable to any Purchaser Party’s breach
of any of the representations, warranties, covenants or agreements made by such
Purchaser in this Agreement or such Purchaser Party’s violation of state or
federal securities laws.
(f) Indemnification of Company. Subject to the provisions of this Section 6(f),
each Purchaser, will indemnify and hold the Company and its directors, officers,
shareholders, partners, members, employees and agents (each, a “Company Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Company Party may suffer or incur as a result of or
relating to (i) any breach of any of the representations, warranties, covenants
or agreements made by such Purchaser in this Agreement or (ii) any action
instituted against the Company, any Company Party or their respective
Affiliates, by any stockholder of the Company or other person, with respect to
any of the transactions contemplated by this Agreement if such action is based
upon a breach of the representation, warranties or covenants of such Purchaser
under this Agreement or any violation by such Purchaser or any Purchaser Party
thereof of state or federal securities laws. If any action shall be brought
against any Company Party in respect of which indemnity may be sought pursuant
to this Agreement, such Company Party shall promptly notify the applicable
Purchaser in writing, and such Purchaser shall have the right to assume the
defense thereof with counsel of its own choosing. Any Company Party shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Company Party except to the extent that (A) the employment
thereof has been specifically authorized by such Purchaser in writing; (B) such
Purchaser has failed after a reasonable period of time to assume such defense
and to employ counsel reasonably acceptable to such Company Party or (C) in such
action there is, in the reasonable opinion of such separate counsel, a material
conflict on any material issue between the position of such Purchaser and the
position of such Company Party. No Purchaser will be liable to any Company Party
under this Agreement (I) for any settlement by a Company

 

16



--------------------------------------------------------------------------------



 



Party effected without such Purchaser’s prior written consent, which shall not
be unreasonably withheld, conditioned or delayed; or (II) to the extent, but
only to the extent that a loss, claim, damage or liability is attributable to
any Company Party’s breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or any Company Party’s
violation of state or federal securities laws.
7. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated in this Section 7:
(a) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to each Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
(b) “Business Day” means any day except Saturday, Sunday and any day which shall
be a Federal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
(c) “Closing Date” means June 14, 2010, or such other trading day when this
Agreement and the Registration Rights Agreement have been executed and delivered
by the applicable parties thereto, and all conditions precedent to (i) the
Purchasers’ respective obligations to pay their respective Subscription Amounts
have been satisfied or waived and (ii) the Company’s obligations to deliver the
Shares have been satisfied or waived.
(d) “Individual Subscription Amount” means, with respect to a particular
Purchaser, the aggregate purchase price of Shares to be purchased by such
Purchaser pursuant to this Agreement.
(e) “Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
(f) “Per-Share Purchase Price” means the Ten Day VWAP as of the date hereof.
(g) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
(h) “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).
(i) “Registration Rights Agreement” shall mean that certain Registration Rights
Agreement dated as of the date hereof, by and among the Company and certain of
the Purchasers who are parties thereto.
(j) “SEC” means the Securities and Exchange Commission.

 

17



--------------------------------------------------------------------------------



 



(k) “Subscription Amount” shall mean, with respect to each Purchaser, the amount
set forth next to such Purchaser’s name on Exhibit A hereto.
(l) “Ten Day VWAP” means, as of a particular date, the volume weighted average
closing price of the Company’s Common Stock on the Trading Market for the ten
trading days immediately prior to, but excluding, such date.
(m) “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange, the NASDAQ Global Market,
the NASDAQ Global Select Market, the NASDAQ Capital Market or the OTC Bulletin
Board.
8. Successors and Assigns. Each of the Purchasers hereby acknowledges and agrees
that this Agreement shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
9. Modification. This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought.
10. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, sent by nationwide overnight courier or delivered against
receipt to the party to whom it is to be given (a) if to Company, at 4415 Cox
Road, Glen Allen, Virginia 23060, or (b) if to any of the Purchasers, at the
respective addresses set forth on the signature page hereof (or, in either case,
to such other address as the party shall have furnished in writing in accordance
with the provisions of this Section). Any notice or other communication given by
certified mail shall be deemed given at the time that it is signed for by the
recipient except for a notice changing a party’s address which shall be deemed
given at the time of receipt thereof. Any notice or other communication given by
nationwide overnight courier shall be deemed given the next business day
following being deposited with such courier.
11. Assignability. Except as otherwise provided in this Agreement, this
Agreement and the rights, interests and obligations of any Purchaser hereunder
are not transferable or assignable by such Purchaser. This Agreement and the
rights, interests and obligations of the Company hereunder are not transferable
or assignable by the Company.
12. Applicable Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof, except to
the extent that the application of the General Corporation Law of the State of
Delaware is mandatorily applicable. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such

 

18



--------------------------------------------------------------------------------



 



Proceeding is improper or has been brought or is being heard in an inconvenient
venue for such Proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such Proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive to the fullest extent permitted by
applicable law, all rights to a trial by jury in any legal proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby. If
any party or parties shall commence a Proceeding to enforce any terms or
provisions of this Agreement, then the prevailing party or parties in such
Proceeding shall be reimbursed by the other parties for its or their attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such Proceeding.
13. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.
14. Miscellaneous.
(a) This Agreement shall terminate if the Closing has not been consummated on or
before June 30, 2010.
(b) This Agreement and its exhibits and schedules constitutes the entire
agreement among the Purchasers and the Company with respect to the subject
matter hereof and supersedes all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof. The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party or parties
entitled to the benefits of such terms or provisions.
(c) The respective covenants, agreements, representations and warranties made in
this Agreement by each of the Purchasers and the Company shall survive the
execution and delivery hereof and delivery of the Shares.
(d) At the Closing or at any time after the Closing promptly after Nordic’s
request therefore, the Company shall reimburse Nordic up to $25,000 for its
actual, out-of-pocket legal fees and expenses related to the transactions
contemplated by this Agreement. Except as expressly set forth in this Agreement
to the contrary, each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated. The Company shall pay all transfer agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of the Shares.
(e) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. Signatures to this Agreement transmitted by facsimile
transmission, by electronic

 

19



--------------------------------------------------------------------------------



 



mail in PDF form, or by any other electronic means designed to preserve the
original graphic and pictorial appearance of a document, will be deemed to have
the same effect as physical delivery of the paper document bearing the original
signatures.
(f) Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
To the extent permitted by applicable law, the parties hereby waive any
provision of law which renders any provisions hereof prohibited or unenforceable
in any respect.
(g) Section titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.
(h) The Company acknowledges that the obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. The decision of each
Purchaser to enter into this Agreement has been made by such Purchaser
independently of any other Purchaser. The Company further acknowledges that
nothing contained in this Agreement, and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture of any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose. Each Purchaser has been represented by
its own separate legal counsel in their review and negotiation of this Agreement
and with respect to the transactions contemplated hereby. The Company has
elected to provide all Purchasers with the same terms and Agreement for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers. The Company acknowledges that such procedure with respect to
this Agreement in no way creates a presumption that the Purchasers are in any
way acting in concert or as a group with respect to this Agreement or the
transactions contemplated hereby or thereby.
[Remainder of page left intentionally blank]

 

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first written above.

              OSTEOLOGIX, INC.    
 
            By:   /s/ Philip J. Young              
 
  Name:   Philip Young    
 
  Title:   President & CEO    

[Signature page to Securities Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



              PURCHASER:   ADDRESS FOR NOTICE:
 
            NORDIC BIOTECH OPPORTUNITY   c/o Nordic Biotech Advisors FUND K/S  
Ostergade 5, 3rd Floor
 
          DK-1100 Copenhagen K
 
          Denmark
 
            By:   /s/ Florian Schönharting              
 
  Name:   Florian Schönharting    
 
  Title:   Partner    
 
            By:   /s/ Christian Hansen              
 
  Name:   Christian Hansen    
 
  Title:   Partner    

[Signature page to Securities Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PURCHASERS

              Individual   Name   Subscription Amount  
 
       
Nordic Biotech Opportunity Fund K/S
  $ 750,000.00  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OPINION OF COMPANY COUNSEL

(a)   The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, and has the corporate
power and authority to conduct its business as presently conducted. The Company
is duly qualified to do business as a foreign corporation in the State of
California.

(b)   The Company has the corporate power and authority to execute and deliver,
and to perform and observe the provisions of, the Documents, and to issue, sell
and deliver the Shares.

(c)   The Documents have each been duly authorized, executed and delivered by
the Company. The Documents constitute valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms.

(d)   The Shares have been duly authorized. Upon payment and delivery in
accordance with the Purchase Agreement, the Shares will be validly issued, fully
paid and nonassessable.

(e)   Except as disclosed by the Company in the Purchase Agreement, no person is
entitled to any pre-emptive right or right of first refusal with respect to the
issuance of the Shares pursuant to (i) the terms of the Company’s Certificate of
Incorporation or By-laws, as in effect on the date of this opinion, (ii) the
provisions of the Delaware General Corporation Law (the “DGCL”) or (iii) any
agreement, contract or other arrangement identified as a material agreement of
the Company filed as an exhibit (or incorporated by reference therein) in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (each
a “Material Agreement”) filed by the Company with the Securities and Exchange
Commission (the “SEC”).

(f)   The execution, delivery and performance of the Documents by the Company
will not violate or result in a material breach of any of the terms of or
constitute a material default under or (except as contemplated in the Documents)
result in the creation of any lien, charge or encumbrance on any property or
assets of the Company, pursuant to the terms of any Material Agreement. As to
agreements which by their terms are or may be governed by the laws of a
jurisdiction other than New York, we assume that such agreements are governed by
the laws of New York for purposes of the opinion expressed in this paragraph. In
addition, we exclude from the scope of such opinion any potential violation of
financial covenants contained in such agreements.

(g)   The execution, delivery and performance of the Documents by the Company
(i) are not in violation of its certificate of incorporation or by-laws, (ii) do
not violate any federal or New York law applicable to the Company, or the DGCL,
and (iii) do not violate any judgment, injunction, order or decree disclosed in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2009
filed by the Company with the SEC.

 

 



--------------------------------------------------------------------------------



 



(h)   No authorization, approval or consent of any court or governmental
authority or agency is required in connection with the transactions contemplated
by the Purchase Agreement, except such as may be required under state securities
or blue sky laws in connection with the offer and sale of the Shares to the
Purchasers.

(i)   Assuming that the representations and warranties of the Purchasers and the
Company set forth in the Documents (including the questionnaires attached to the
Purchase Agreement and completed by each of the Purchasers) are true and correct
and subject to the timely filing by the Company of a Form D pursuant to
Regulation D promulgated by the SEC under the Securities Act of 1933, as amended
(the “Act”), the offer, sale and delivery to the Purchasers of the Shares, in
the manner contemplated by the Documents, are exempt from the registration
requirements of the Act, it being understood that no opinion is expressed as to
the subsequent resale of the Shares.

(j)   The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

 



--------------------------------------------------------------------------------



 



Appendix I
Investor Certification
NAME OF INVESTOR:                                                             

Initial or Check the appropriate item(s)
US INVESTORS — The undersigned further represents and warrants as indicated
below by the undersigned’s initials:

         
A.
      Individual investors: (Please initial one or more of the following
statements)
 
       
1.
  o   I certify that I am an accredited investor because I have had individual
income (exclusive of any income earned by my spouse) of more than $200,000 in
each of the most recent two years and I reasonably expect to have an individual
income in excess of $200,000 for the current year.
 
       
2.
  o   I certify that I am an accredited investor because I have had joint income
with my spouse in excess of $300,000 in each of the most recent two years and
reasonably expect to have joint income with my spouse in excess of $300,000 for
the current year.
 
       
3.
  o   I certify that I am an accredited investor because I have an individual
net worth, or my spouse and I have a joint net worth, in excess of $1,000,000.
 
       
4.
  o   I am a director or executive officer of Osteologix, Inc.
 
       
B.
  o   Partnerships, corporations, trusts or other entities: (Please initial one
of the following seven statements). The undersigned hereby certifies that it is
an accredited investor because it is:
 
       
1.
  o   an employee benefit plan whose total assets exceed $5,000,000;
 
       
2.
  o   an employee benefit plan whose investments decisions are made by a plan
fiduciary which is either a bank, savings and loan association or an insurance
company (as defined in Section 3(a) of the Securities Act) or an investment
adviser registered as such under the Investment Advisers Act of 1940;
 
       
3.
  o   a self-directed employee benefit plan, including an Individual Retirement
Account, with investment decisions made solely by persons that are accredited
investors;
 
       
4.
  o   an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, not formed for the specific purpose of acquiring the
Shares, with total assets in excess of $5,000,000;
 
       
5.
  o   a corporation, partnership, limited liability company, limited liability
partnership, other

 

 



--------------------------------------------------------------------------------



 



         
 
      entity or similar business trust, not formed for the specific purpose of
acquiring the Shares, with total assets excess of $5,000,000;
 
       
6.
  o   a trust, not formed for the specific purpose of acquiring the Shares, with
total assets exceed $5,000,000, whose purchase is directed by a person who has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of an investment in the Shares; or
 
       
7.
  o   an entity (including a revocable grantor trust but other than a
conventional trust) in which each of the equity owners qualifies as an
accredited investor.

NON-US INVESTORS — The undersigned further represents and warrants as indicated
below by the undersigned’s initials:

         
A.
      Please initial the following statement:
 
       
1.
  o   I certify that I am not a “U.S. person” (as defined in Regulation S) or
purchasing for the account or benefit of a “U.S. person” and am purchasing
Shares in an “offshore transaction” in accordance with Regulation S and am a
“qualified investor” as defined in the European Union Prospectus Directive.

 

 



--------------------------------------------------------------------------------



 



Appendix II
(Page 1 of 3)
OSTEOLOGIX, INC.
STOCK CERTIFICATE QUESTIONNAIRE
NAME OF INVESTOR:                                                             
Pursuant to Section 2 of the Agreement, please provide us with the following
information:

             
1.
  The exact name that your Shares are to be registered in (this is the name that
will appear on your stock certificate(s)). You may use a nominee name if
appropriate:        
 
           
2.
  The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to item 1 above:        
 
           
3.
  The mailing address of the Registered Holder listed in response to item 1
above:          
 
     
 
   
 
     
 
   
 
     
 
   
4.
  The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to item 1 above:        

 

 



--------------------------------------------------------------------------------



 



Appendix II
(Page 2 of 3)
OSTEOLOGIX, INC.
REGISTRATION STATEMENT QUESTIONNAIRE
In connection with the preparation of the Registration Statement, please provide
us with the following information:
SECTION 1. PURSUANT TO THE “SELLING STOCKHOLDER” SECTION OF THE REGISTRATION
STATEMENT, PLEASE STATE YOUR OR YOUR ORGANIZATION’S NAME EXACTLY AS IT SHOULD
APPEAR IN THE REGISTRATION STATEMENT:
 
 
SECTION 2. PLEASE PROVIDE THE NUMBER OF SHARES THAT YOU OR YOUR ORGANIZATION
WILL OWN IMMEDIATELY AFTER CLOSING, INCLUDING THOSE SHARES PURCHASED BY YOU OR
YOUR ORGANIZATION PURSUANT TO THIS PURCHASE AGREEMENT AND THOSE SHARES PURCHASED
BY YOU OR YOUR ORGANIZATION THROUGH OTHER TRANSACTIONS AND PROVIDE THE NUMBER OF
SHARES THAT YOU HAVE OR YOUR ORGANIZATION HAS THE RIGHT TO ACQUIRE WITHIN 60
DAYS OF CLOSING:
 
 
SECTION 3. HAVE YOU OR YOUR ORGANIZATION HAD ANY POSITION, OFFICE OR OTHER
MATERIAL RELATIONSHIP WITHIN THE PAST THREE YEARS WITH THE COMPANY OR ITS
AFFILIATES?
o Yes o No
If yes, please indicate the nature of any such relationships below:
 
 
 
 

 

 



--------------------------------------------------------------------------------



 



SECTION 4. ARE YOU (I) A FINRA MEMBER (SEE DEFINITION), (II) A CONTROLLING (SEE
DEFINITION) SHAREHOLDER OF A FINRA MEMBER, (III) A PERSON ASSOCIATED WITH A
MEMBER OF THE FINRA (SEE DEFINITION), OR (IV) AN UNDERWRITER OR A RELATED PERSON
(SEE DEFINITION) WITH RESPECT TO THE PROPOSED OFFERING; OR (B) DO YOU OWN ANY
SHARES OR OTHER SECURITIES OF ANY FINRA MEMBER NOT PURCHASED IN THE OPEN MARKET;
OR (C) HAVE YOU MADE ANY OUTSTANDING SUBORDINATED LOANS TO ANY FINRA MEMBER?
Answer: o Yes o No If “yes,” please describe below
 
 
 
 

 

 



--------------------------------------------------------------------------------



 



Appendix II
(Page 3 of 3)
FINRA Member. The term “FINRA member” means either any broker or dealer admitted
to membership in the Financial Industry Regulatory Authority (“FINRA”). (NASD
Manual, By-laws of NASD Regulation, Inc. Article I, Definitions)
Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)
Person Associated with a member of the FINRA. The term “person associated with a
member of the FINRA” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any FINRA Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a FINRA Member, whether or
not such person is registered or exempt from registration with the FINRA
pursuant to its bylaws. (NASD Manual, By-laws of NASD Regulation, Inc.
Article I, Definitions)
Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (FINRA Interpretation)

 

 